Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 10 and 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,046 to Applicant (hereinafter Applicant) in view of US publication US 2019/0334664 to Guan et al. (hereinafter Guan)

 	For claims 1, 9, 10 and 12, Applicant discloses a method of transmitting code block group (CBG)-based Hybrid ARQ Acknowledgement (HARQ-ACK) information by a wireless communication device, the method comprising:
 	performing a data reception for a transport block (TB) including one or more CBGs (Applicant; claim 1)
 	determining respective HARQ-ACK information per each CBG of the TB, based on a result of the data reception for the TB (Applicant; claim 1); and
 	transmitting, in response to the data reception, all the respective HARQ-ACK information per each CBG of the TB (Applicant; claim 1),
 	Applicant discloses of transmitting ACK/NACK, but fails to disclose “wherein in determining the respective HARQ-ACK information per each CBG of the TB, the wireless communication device determines all the respective HARQ-ACK information as all negative-ACKs (NACKs) based on that the TB is not correctly received, while every single CBG of the TB is correctly received as the result of the data reception.” However, Guan discloses 
 	wherein in determining the respective HARQ-ACK information per each CBG of the TB, the wireless communication device determines all the respective HARQ-ACK information as all negative-ACKs (NACKs) based on that the TB is not correctly received, while every single CBG of the TB is correctly received as the result of the data reception (Guan; [0208])
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of transmitting ACK/NACK. One would be motivated to combine the teachings in order to use the limited resources in an effective since UE does not need to send feedback information corresponding to the TB CRC (Guan; [0208]) 

Claims 1, 9, 10 and 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,038, 655 to Applicant (hereinafter Applicant) in view of US publication US 2019/0334664 to Guan et al. (hereinafter Guan)

 	For claims 1, 9, 10 and 12, Applicant discloses a method of transmitting code block group (CBG)-based Hybrid ARQ Acknowledgement (HARQ-ACK) information by a wireless communication device, the method comprising:
 	performing a data reception for a transport block (TB) including one or more CBGs (Applicant; claim 1)
 	determining respective HARQ-ACK information per each CBG of the TB, based on a result of the data reception for the TB (Applicant; claim 1); and
 	transmitting, in response to the data reception, all the respective HARQ-ACK information per each CBG of the TB (Applicant; claim 1),
 	Applicant discloses of transmitting ACK/NACK, but fails to disclose “wherein in determining the respective HARQ-ACK information per each CBG of the TB, the wireless communication device determines all the respective HARQ-ACK information as all negative-ACKs (NACKs) based on that the TB is not correctly received, while every single CBG of the TB is correctly received as the result of the data reception.” However, Guan discloses 
 	wherein in determining the respective HARQ-ACK information per each CBG of the TB, the wireless communication device determines all the respective HARQ-ACK information as all negative-ACKs (NACKs) based on that the TB is not correctly received, while every single CBG of the TB is correctly received as the result of the data reception (Guan; [0208])
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of transmitting ACK/NACK. One would be motivated to combine the teachings in order to use the limited resources in an effective since UE does not need to send feedback information corresponding to the TB CRC (Guan; [0208]) 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 7-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2018/0167171 A1 (Provisional Application 62/431,461) to Wu et al. (hereinafter Wu) in view of in view of US publication US 2019/0334664 to Guan et al. (hereinafter Guan)

 	As to claims 1, 9, 10 and 12, Wu discloses a method of transmitting code block group (CBG)-based Hybrid ARQ Acknowledgement (HARQ-ACK) information by a wireless communication device, the method comprising: 
 	performing a data reception for a transport block (TB) including one or more CBGs (Wu; Provisional application; Page 1 discloses CBs (=CBGs) are transmitted in the TB. Here each CB corresponds to a CBG; Applicant’s own specification at page 23, lines 23-24 discloses each CB is configured as a single CBG. Fig.2 in the Provisional application shows UE is receiving TB and then decoding the TB)
	determining respective HARQ-ACK information per each CBG of the TB, based on a result of the data reception for the TB (Wu; Provisional application; Pages 2-3; Fig.3; Section A Complete CB NACK feedback: discloses each CB has its own dedicated A/N bit. An additional M-bit message (M: the number of CB's per TB) is used for CB NACK feedback (as shown in the lower right part in Fig. 3. The mth bit of the M-bit message represents the A/N status of the CB m); and 
 	transmitting, in response to the data reception, all the respective HARQ-ACK information per each CBG of the TB (Wu; Provisional application; Pages 2-3; Fig.3; Section A Complete CB NACK feedback: discloses each CB has its own dedicated A/N bit. An additional M-bit message (M: the number of CB's per TB) is used for CB NACK feedback (as shown in the lower right part in Fig. 3. The mth bit of the M-bit message represents the A/N status of the CB m)
 	Wu discloses of sending acknowledgement or negative acknowledgement for the number of CBs (=CBG), but fails to disclose “wherein in determining the respective HARQ-ACK information per each CBG of the TB, the wireless communication device determines all the respective HARQ-ACK information as all negative-ACKs (NACKs) based on that the TB is not correctly received, while every single CBG of the TB is correctly received as the result of the data reception.” However, Guan discloses 
 	wherein in determining the respective HARQ-ACK information per each CBG of the TB, the wireless communication device determines all the respective HARQ-ACK information as all negative-ACKs (NACKs) based on that the TB is not correctly received, while every single CBG of the TB is correctly received as the result of the data reception (Guan; [0208])
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of transmitting ACK/NACK. One would be motivated to combine the teachings in order to use the limited resources in an effective since UE does not need to send feedback information corresponding to the TB CRC (Guan; [0208]) 
  
 	As to claims 2 and 13, Wu discloses error detection on the TB, but fails to explicitly disclose error detection is performed based on CRC of the TB. However, Guan discloses
 	wherein an error detection on the TB is performed based on a cyclic redundancy check (CRC) of the TB (Guan; [0208]). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of transmitting ACK/NACK. One would be motivated to combine the teachings in order to use the limited resources in an effective since UE does not need to send feedback information corresponding to the TB CRC (Guan; [0208])

 	As to claims 3 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition, Wu- Guan discloses wherein in a state where the wireless communication device correctly received all code blocks (CBs) included in a specific CBG of the TB through the data reception (Guan; [0208]) 
 	the wireless communication device determines specific HARQ-ACK information for the specific CBG as a NACK upon an error detection on the TB, otherwise as an ACK (Guan; [0208]).

As to claims 4 and 15, Wu discloses error detection for CB, but fails to explicitly disclose CRC checking. However, Guan discloses 
 	wherein a corresponding CBG is determined to be correctly received in the wireless communication device, in a state where each cyclic redundancy check (CRC) attached to each code block (CB) of the corresponding CBG has passed a CRC checking (Guan; [0208]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of transmitting ACK/NACK. One would be motivated to combine the teachings in order to use the limited resources in an effective since UE does not need to send feedback information corresponding to the TB CRC (Guan; [0208])  

 	As to claims 7 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Wu- Guan discloses wherein in determining the respective HARQ-ACK information per each CBG of the TB, 
 	the wireless communication device determines, upon an error detection on the TB, all the respective HARQ-ACK information as all NACKs even through all the one or more CBGs of the TB are correctly received as the result of the data reception (Guan; [0208]).

	As to claims 8 and 19, the rejection of claim 1 as listed above is incorporated herein. In addition, Wu- Guan discloses further comprising:
 	performing a data re-reception for the TB which is retransmitted entirely to the wireless communication device after transmitting all the respective HARQ-ACK information as all NACKs (Guan; [0208]-[0212]).

 	As to claim 11, the rejection of claim 10 as listed above is incorporated herein. In addition, Wu- Guan discloses wherein the device is an application specific integrated circuit (ASIC) or a digital signal processing device (Wu; Fig.3 shows a UE that is decoding data from TB and therefore it is considered as digital signal processing device. Here Wu is applied for the 2nd alternative)   

 	As to claim 20, the rejection of claim 12 as listed above is incorporated herein. In addition, Wu- Guan discloses the wireless communication device is compatible with a 3rd Generation Partnership Project (3GPP)-based wireless communication system (Wu; Page 1 discloses 5G NR. 5G NR provide support for the 3GPP wireless communication system).


4.	Claim(s) 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2018/0167171 A1 (Provisional Application 62/431,461) to Wu et al. (hereinafter Wu) in view of in view of US publication US 2019/0334664 to Guan et al. (hereinafter Guan) in view of U.S.  Pre-Grant Publication US 2020/0295873 to Jayasinghe et al. (hereinafter Jayasinghe)

 	As to claims 5 and 16, Wu-Guan discloses of receiving CBs or CBGs, but fails to explicitly disclose of receiving RRC message that indicates number of CBGs. However, Jayasinghe discloses further comprising:
 	receiving, through a radio resource control (RRC) signaling, information regarding a number of CBGs 'M' per a single TB (Jayasinghe; Fig.4 shows TB 400 includes plurality of CBGs (i.e 410, 414 etc). Fig.5:500; [0038] discloses of sending RRC message that indicates number of CBGs).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that UE can decide based on the number of CBGs in the TB.

 	As to claims 6 and 17, the rejection of claim 5 as listed above is incorporated herein. In addition Wu- Guan - Jayasinghe discloses wherein in transmitting all the respective HARQ-ACK information per each CBG of the TB, 5 the wireless communication device transmits 'M' NACKs upon the error detection on the TB, after correctly receiving the specific CBG of the TB as the result of the data reception (Guan; [0208]-[0212])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478